Alice Robie Resnick, J.,
concurring. I generally agree with the conclusions reached in each part of the majority opinion. I write separately to express my disagreement with portions of the analysis employed by the majority in Part IV *662of its opinion to reach the conclusion that the trial court properly granted summary judgment in Zschach’s favor on Barnebey’s motion to vacate the interlocutory order of adoption.
As a necessary consequence of the majority’s conclusion that Johnson’s attempted conditional consent to the adoption is not equivalent to a written objection, and of the majority’s reversal of the court of appeals on that issue, it follows that the trial court’s interlocutory order of adoption was not entered erroneously. Thus, the issue concerning Barnebey’s consent to the adoption addressed in Part IV of the majority opinion is best approached by asking this question: Under what circumstances, if any, may a valid interlocutory order of adoption be challenged by a birth mother who consented to the adoption?
Zschach contends that, pursuant to R.C. 3107.09(A), once an interlocutory order of adoption is entered, a birth mother’s consent to the adoption becomes irrevocable, so that all challenges to the validity of the consent are foreclosed. I do not accept Zschach’s position that R.C. 3107.09(A) makes a birth mother’s consent unassailable once an interlocutory order is entered. I believe that, even though a birth mother may not “withdraw” her consent after the interlocutory order has been entered, in a limited number of situations a birth mother may seek to “vacate” her consent, despite R.C. 3107.09(A).9
If Barnebey had attempted to withdraw her consent prior to the trial court’s entry of the interlocutory order, that attempted withdrawal would have been governed by R.C. 3107.09(B). However, since the interlocutory order was already in place when Barnebey first moved to vacate her consent, any concept of “withdrawal” or “revocation” of that consent is conclusively foreclosed by R.C. 3107.09(A). As the court of appeals noted, ordinarily a motion to withdraw consent is time-barred by R.C. 3107.09.
While an attempt to “vacate” a consent may at first glance seem to be the same thing as an attempt to “withdraw” a consent, I believe the two are distinguishable. In a limited number of situations, when certain fundamental irregularities are alleged that may have contaminated the birth parent’s consent, the consent will be subject to challenge even though an interlocutory order (and perhaps even a final decree) of adoption have been entered. See, generally, Annotation, What Constitutes “Duress” in Obtaining Parent’s Consent to Adoption of Child or Surrender of Child to Adoption Agency (1976 & Supp.1995), 74 A.L.R.3d 527; *663Annotation, What Constitutes Undue Influence in Obtaining a Parent’s Consent to Adoption of Child (1973 & Supp.1995), 50 A.L.R.3d 918; Annotation, Annulment or Vacation of Adoption Decree by Adopting Parent or Natural Parent Consenting to Adoption (1948 & Supp.1996), 2 A.L.R.2d 887. Zschach’s proposed absolutist interpretation of R.C. 3107.09(A) would equate a fundamental challenge to irregularities underlying the consent with the type of “change of mind” withdrawal of consent that the statute seems most applicable to. See Annotation, Right of Natural Parent to Withdraw Valid Consent to Adoption of Child (1976 & Supp.1995), 74 A.L.R.3d 421, 436 (“It has been held or recognized in a number of illustrative cases that, at least after the placement of the child, the natural parents may not arbitrarily and without cause withdraw a valid consent to adoption.”).
I therefore agree with the majority that R.C. 3107.09(A) is not an absolute bar to an attempt to vacate a consent filed after the entry of an interlocutory order. Unlike the majority, I do not believe that this attempt to vacate a consent should be approached as a collateral attack on the probate court’s subject matter jurisdiction. The probate court had subject matter jurisdiction over this adoption when it entered the interlocutory order. A consent signed by Barnebey was in the court’s file, R.C. 3107.06(A) was therefore satisfied, and the probate court could proceed to deal with the adoption petition. The trial court determined that the consent was valid and proceeded accordingly. I do not accept the way the majority quotes selectively from McGinty v. Jewish Children’s Bur. (1989), 46 Ohio St.3d 159, 161, 545 N.E.2d 1272, 1274, and In re Adoption of Infant Girl Banda (1988), 53 Ohio App.3d 104, 108, 559 N.E.2d 1373, 1378, to support its apparent conclusion that a trial court would in hindsight have lacked jurisdiction whenever it allowed an adoption proceeding to go forward based on what was later determined to be an invalid consent.
Since R.C. 3107.09(A) does not stand in the way of the trial court’s considering an attempt to vacate consent filed before the entry of a final decree of adoption, such a consideration is within the scope of the court’s continuing jurisdiction. The attack is on the consent itself, and ultimately on the interlocutory order of adoption based on the allegedly tainted consent. The attack is not on the jurisdiction of the court.
Recognizing that a consent may be challenged when, as here, an interlocutory decree of adoption has been entered does not mean that a consent will be easily vacated. As mentioned above, a consent to an adoption may not be “withdrawn” in such a situation, and may be challenged only when extraordinary irregularities surrounded the consent. Furthermore, the burden on a person seeking to vacate his or her consent to an adoption after the child has been placed in the adoptive home must be a heightened one, because the child will have begun to bond with *664the adoptive parent or parents. Finally, the policy favoring finality of adoptions running throughout R.C. Chapter 3107 militates against a successful challenge to the consent. See, e.g., R.C. 3107.15(A)(1), which provides that a final decree of adoption relieves the biological parents “of all parental rights and responsibilities” and terminates legal relationships between the adopted person and the biological parents “so that the adopted person thereafter is a stranger to his former relatives * *
In light of the foregoing considerations, I agree that the trial court ruled properly when it granted summary judgment in favor of Zschach on Barnebey’s motion to vacate the interlocutory order based on Barnebey’s allegedly tainted consent to the adoption. In addition to the factors cited by the majority to support its conclusion that the trial court ruled correctly on this issue, I am particularly struck by several additional facts surrounding Barnebey’s allegedly “involuntary consent.” At the time of the consent, Barnebey was over forty years of age. In a deposition contained in the record of this case dated May 6, 1993, Barnebey stated that she has a bachelor of science degree in ceramic engineering and a bachelor of arts degree in liberal studies, and also that she pursued a course of study in welding engineering in graduate school at Ohio State University for two additional years. Barnebey was a mature, educated woman at the time of the consent, and as such can be deemed to have appreciated the consequences of consenting to the adoption.
Pfeifer, J., dissenting. Millennia after Solomon, judges are still put in the difficult position of deciding who is to be awarded custody of children. Unlike Solomon, today’s judges cannot base their decisions only on fundamental fairness. If we were able to do the fair thing in this case, it would be to order the parties to carry out the agreement they originally intended — custody to the adoptive parent with visitation by the natural parents. However, Ohio does not recognize “open” adoptions — pursuant to R.C. 3107.15(A)(1), biological parents lose all parental rights when their child is adopted. That is a fundamental fact which somehow escaped the knowledge of the parties, their lawyers, and the probate judge early on in this case. Other complicating factors are that the parties know each other, that they circumvented the legal process in originally placing the child, and that litigation begun in the child’s infancy continues without final resolution well into her fourth year. Thus, we are forced to fit this most unusual scenario into a statutory scheme with “one size fits all” rules.
I dissent from the majority’s holding that no genuine issues of fact remain as to whether Zschach gained Barnebey’s consent through fraud or undue influence. I agree with the court of appeals that Barnebey deserves a hearing before a trier of fact on that most important issue. According to Barnebey’s deposition and affidavit testimony, she sought Zschach’s help only because she feared that *665Johnson might take the child and move out of state. It was Barnebey’s fear of not being able to see her daughter which set the series of events in motion. Zschach played on Barnebey’s fears about Johnson, and persuaded Barnebey to let the child stay with her, where Johnson would not be able to find her. Barnebey claims that she consented to the adoption only because Zschach agreed to allow Barnebey and her other children be a part of the baby’s life. The agreement apparently was that Barnebey and her children would be referred to as the baby’s aunt and cousins. Barnebey believed she was consenting to an open adoption.
Barnebey’s testimony, when viewed in a light most favorable to her, raises genuine issues of fact as to whether her consent was fraudulent!y induced. This case, one dealing with the most important of rights, was mishandled and too cavalierly dispensed with from the start. Barnebey deserves at least a hearing before a trier of fact.
I also dissent from the majority opinion in regard to Johnson. I agree with the court of appeals that Johnson’s insistence on post-adoption visitation was tantamount to a written objection to the adoption. By conditioning his consent on visitation rights, Johnson, in writing, indicated that he did not consent to a legal adoption. Johnson’s qualified consent was apparently accepted by the probate court, which then later told Johnson, in effect, that his qualified consent was meaningless. The whole adoption took place because of everyone’s mistaken belief of what the law allows. Johnson should not be the party who pays for that misunderstanding.
This case belongs back where it started, in the probate court. This time, the natural parents’ decision whether to consent to the adoption should be made with a full understanding of what their consent means.
After a three-year court battle, the double life of the little girl known to some as GlenNoel Zschach and to others as Cybele Johnson remains unsettled. Her gut-wrenching saga offers an important lesson about adoption in Ohio — that the desire for nonstranger, “open” adoptions is real, and that our laws in that area are inadequate. I would allow parties to a nonstranger adoption to enter into a separate contract setting forth terms of visitation, and would grant probate judges the discretion to determine if that agreement is in the best interest of the child.

. In a ease where a final decree of adoption has been issued, R.C. 3107.16(B) suggests that, in extraordinary circumstances, the decree is subject to challenge on limited grounds for up to one year after the decree has been issued. As R.C. 3107.16(B) uses the words “any person” to refer to the person questioning the final decree, the statute’s implication is that a birth parent who seeks to overturn a decree of adoption by vacating a consent on file with the probate court may question even a final decree.